UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-21478 Name of Registrant: Vanguard CMT Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: August 31 Date of reporting period: May 31, 2012 Item 1: Schedule of Investments Vanguard Municipal Cash Management Fund Schedule of Investments As of May 31, 2012 Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (101.2%) Alabama (0.4%) 1 Alabama Public School & College Authority Capital Improvement Revenue TOB VRDO 0.230% 6/7/12 12,550 12,550 Alaska (0.5%) 1 Alaska Housing Finance Corp. General Housing Revenue TOB VRDO 0.200% 6/7/12 16,615 16,615 California (5.1%) 1 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) TOB VRDO 0.250% 6/7/12 5,000 5,000 California GO VRDO 0.150% 6/7/12 LOC 4,000 4,000 California Housing Finance Agency Multifamily Housing Revenue VRDO 0.150% 6/7/12 LOC 3,900 3,900 California Housing Finance Agency Multifamily Housing Revenue VRDO 0.150% 6/7/12 LOC 3,590 3,590 California Infrastructure & Economic Development Bank Revenue (American National Red Cross) VRDO 0.150% 6/7/12 LOC 3,300 3,300 California Statewide Communities Development Authority Gas Supply Revenue VRDO 0.170% 6/7/12 9,910 9,910 California Statewide Communities Development Authority Multifamily Housing Revenue (Ridgeway Apartments) VRDO 0.160% 6/7/12 LOC 12,625 12,625 1 California Statewide Communities Development Authority Revenue (Sutter Health) TOB VRDO 0.250% 6/7/12 6,230 6,230 1 East Bay CA Municipal Utility District Water System Revenue TOB VRDO 0.180% 6/7/12 9,000 9,000 1 Foothill-De Anza CA Community College District GO TOB VRDO 0.250% 6/7/12 7,500 7,500 Hayward CA Housing Authority Multifamily Housing Revenue (Barrington Hills Apartments) VRDO 0.150% 6/7/12 LOC 13,550 13,550 Livermore CA COP VRDO 0.150% 6/7/12 LOC 4,825 4,825 Livermore CA Redevelopment Agency Multi- Family Housing Revenue (Livermore Independent Senior Apartments) VRDO 0.140% 6/7/12 LOC 6,640 6,640 Los Angeles CA Department of Water & Power Revenue VRDO 0.150% 6/1/12 15,500 15,500 Los Angeles CA Department of Water & Power Revenue VRDO 0.120% 6/7/12 11,200 11,200 1 Rancho Santiago CA Community College District GO TOB VRDO 0.190% 6/7/12 22,405 22,405 San Diego County CA Regional Transportation Authority Sales Tax Revenue VRDO 0.150% 6/7/12 9,655 9,655 San Diego County CA Regional Transportation Authority Sales Tax Revenue VRDO 0.150% 6/7/12 15,885 15,885 1 San Francisco CA Bay Area Rapid Transit District Sales Tax Revenue TOB VRDO 0.180% 6/7/12 5,000 5,000 1 University of California Revenue TOB VRDO 0.200% 6/1/12 1,800 1,800 Whittier CA Health Facility Revenue (Presbyterian Intercommunity Hospital) VRDO 0.140% 6/7/12 LOC 10,000 10,000 Colorado (4.0%) Colorado Educational & Cultural Facilities Authority Revenue (National Jewish Federation Bond Program) VRDO 0.200% 6/1/12 LOC 12,910 12,910 Colorado Educational & Cultural Facilities Authority Revenue (National Jewish Federation Bond Program) VRDO 0.200% 6/1/12 LOC 15,995 15,995 Colorado Educational & Cultural Facilities Authority Revenue (National Jewish Federation Bond Program) VRDO 0.200% 6/1/12 LOC 13,650 13,650 Colorado Educational & Cultural Facilities Authority Revenue (National Jewish Federation Bond Program) VRDO 0.200% 6/1/12 LOC 10,490 10,490 Colorado Educational & Cultural Facilities Authority Revenue (National Jewish Federation Bond Program) VRDO 0.200% 6/1/12 LOC 2,080 2,080 Colorado Educational & Cultural Facilities Authority Revenue (Nature Conservancy Project) VRDO 0.160% 6/7/12 5,000 5,000 Colorado Educational & Cultural Facilities Authority Revenue (Oklahoma's Public Radio) VRDO 0.180% 6/7/12 LOC 5,190 5,190 1 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) TOB VRDO 0.200% 6/1/12 11,900 11,900 1 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) TOB VRDO 0.200% 6/7/12 9,995 9,995 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) VRDO 0.150% 6/7/12 13,800 13,800 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) VRDO 0.190% 6/7/12 12,500 12,500 Colorado Housing & Finance Authority Multi- Family Mortgage Revenue VRDO 0.170% 6/7/12 LOC 4,410 4,410 Colorado Housing & Finance Authority Single Family Mortgage Revenue VRDO 0.170% 6/7/12 LOC 16,000 16,000 1 Regional Transportation District of Colorado Sales Tax Revenue TOB VRDO 0.180% 6/7/12 6,785 6,785 Connecticut (0.5%) 1 Connecticut Health & Educational Facilities Authority Revenue (Yale University) TOB VRDO 0.200% 6/1/12 9,000 9,000 1 Connecticut Health & Educational Facilities Authority Revenue (Yale University) TOB VRDO 0.220% 6/7/12 10,330 10,330 Delaware (0.3%) Delaware Economic Development Authority Revenue (Archmere Academy Project) VRDO 0.180% 6/7/12 LOC 9,650 9,650 District of Columbia (1.4%) 1 District of Columbia GO TOB VRDO 0.170% 6/7/12 LOC 21,350 21,350 District of Columbia Revenue (Medlantic/Helix) VRDO 0.170% 6/7/12 LOC 15,000 15,000 District of Columbia Revenue (Washington Center for Internships) VRDO 0.190% 6/7/12 LOC 4,800 4,800 1 District of Columbia Water & Sewer Authority Public Utility Revenue TOB VRDO 0.200% 6/7/12 5,935 5,935 1 District of Columbia Water & Sewer Authority Public Utility Revenue TOB VRDO 0.200% 6/7/12 4,010 4,010 Florida (5.2%) Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) VRDO 0.150% 6/7/12 LOC 9,400 9,400 Hillsborough County FL School Board (Master Lease Program) COP VRDO 0.230% 6/1/12 LOC 3,810 3,810 Jacksonville FL Economic Development Commission Special Facility Airport Revenue (Holland Sheltair Aviation Group Project) VRDO 0.210% 6/7/12 LOC 8,150 8,150 Jacksonville FL Electric Authority Electric System Revenue VRDO 0.150% 6/7/12 LOC 17,315 17,315 Jacksonville FL Electric Authority Electric System Revenue VRDO 0.160% 6/7/12 13,400 13,400 Jacksonville FL Transportation Revenue VRDO 0.180% 6/7/12 LOC 12,705 12,705 Miami-Dade County FL Industrial Development Authority Revenue (American Public Media Group Project) VRDO 0.220% 6/1/12 LOC 17,340 17,340 Miami-Dade County FL Professional Sports Franchise Facilities Tax Revenue VRDO 0.180% 6/7/12 LOC 33,600 33,600 Miami-Dade County FL Special Obligation Revenue (Juvenile Courthouse Project) VRDO 0.160% 6/7/12 LOC 10,000 10,000 1 Miami-Dade County FL Special Obligation Revenue TOB VRDO 0.180% 6/1/12 LOC 18,500 18,500 Orlando & Orange County FL Expressway Authority Revenue VRDO 0.150% 6/7/12 LOC 15,000 15,000 Orlando & Orange County FL Expressway Authority Revenue VRDO 0.180% 6/7/12 LOC 20,000 20,000 Sunshine State Governmental Financing Commission Florida Revenue VRDO 0.190% 6/7/12 LOC 5,400 5,400 Georgia (3.2%) Atlanta GA Development Authority Revenue (Georgia Aquarium Inc. Project) VRDO 0.210% 6/7/12 LOC 12,500 12,500 Floyd County GA Development Authority Revenue (Berry College Project) VRDO 0.210% 6/7/12 LOC 4,740 4,740 Fulton County GA Development Authority Revenue (Woodward Academy Project) VRDO 0.210% 6/7/12 LOC 4,500 4,500 1 Georgia GO TOB VRDO 0.200% 6/7/12 11,560 11,560 1 Gwinnett County GA School District GO TOB VRDO 0.160% 6/7/12 13,430 13,430 Metropolitan Atlanta GA Rapid Transportation Authority Georgia Sales Tax Revenue VRDO 0.160% 6/7/12 LOC 5,000 5,000 Municipal Electric Authority Georgia Revenue (Project One) VRDO 0.160% 6/7/12 LOC 25,600 25,600 Private Colleges & University Authority of Georgia Revenue (Emory University) VRDO 0.120% 6/7/12 10,200 10,200 Private Colleges & University Authority of Georgia Revenue (Emory University) VRDO 0.140% 6/7/12 11,200 11,200 Private Colleges & University Authority of Georgia Revenue (Emory University) VRDO 0.160% 6/7/12 13,100 13,100 Hawaii (0.2%) 1 Honolulu HI City & County GO TOB VRDO 0.250% 6/7/12 7,700 7,700 Idaho (1.6%) Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.160% 6/7/12 LOC 16,875 16,875 Idaho Housing & Finance Association Single Family Mortgage Revenue VRDO 0.160% 6/7/12 LOC 38,830 38,830 Illinois (9.5%) Chicago IL Board of Education GO VRDO 0.170% 6/7/12 LOC 27,000 27,000 1 Chicago IL GO TOB VRDO 0.160% 6/7/12 14,330 14,330 1 Chicago IL O'Hare International Airport Revenue TOB VRDO 0.200% 6/7/12 14,935 14,935 1 Chicago IL Water Revenue TOB VRDO 0.200% 6/7/12 7,795 7,795 Chicago IL Water Revenue VRDO 0.160% 6/7/12 LOC 3,150 3,150 Chicago IL Water Revenue VRDO 0.190% 6/7/12 LOC 26,325 26,325 Illinois Educational Facilities Authority Revenue (ACI/Cultural Pooled Financing Program) VRDO 0.180% 6/7/12 LOC 22,000 22,000 Illinois Educational Facilities Authority Revenue (University of Chicago) VRDO 0.150% 6/7/12 26,897 26,897 Illinois Finance Authority Revenue (Advocate Health Care Network) VRDO 0.160% 6/7/12 16,065 16,065 Illinois Finance Authority Revenue (Bradley University) VRDO 0.160% 6/7/12 LOC 4,000 4,000 Illinois Finance Authority Revenue (Bradley University) VRDO 0.160% 6/7/12 LOC 10,000 10,000 Illinois Finance Authority Revenue (Northwestern Memorial Hospital) VRDO 0.200% 6/1/12 39,490 39,490 Illinois Finance Authority Revenue (Northwestern Memorial Hospital) VRDO 0.200% 6/1/12 36,285 36,285 Illinois Finance Authority Revenue (University of Chicago) VRDO 0.150% 6/7/12 26,617 26,617 Illinois Health Facilities Authority Revenue (Northwestern Memorial Hospital) VRDO 0.200% 6/1/12 28,000 28,000 1 Illinois Regional Transportation Authority Revenue TOB VRDO 0.200% 6/7/12 15,100 15,100 1 Illinois Sales Tax Revenue TOB VRDO 0.200% 6/7/12 18,000 18,000 Indiana (1.3%) 1 Indiana Finance Authority Highway Revenue TOB VRDO 0.160% 6/7/12 14,510 14,510 1 Indiana Finance Authority Revenue (Lease Appropriation) TOB VRDO 0.200% 6/1/12 15,495 15,495 Purdue University Indiana COP VRDO 0.130% 6/7/12 14,685 14,685 Iowa (0.6%) Iowa Higher Education Loan Authority Revenue Private College Facility (St. Ambrose University Project) VRDO 0.220% 6/1/12 LOC 20,000 20,000 Kentucky (1.7%) Christian County KY Association County Leasing Program Revenue VRDO 0.200% 6/1/12 LOC 13,030 13,030 Christian County KY Association County Leasing Program Revenue VRDO 0.200% 6/1/12 LOC 15,150 15,150 Christian County KY Association County Leasing Program Revenue VRDO 0.200% 6/1/12 LOC 9,800 9,800 Shelby County KY GO VRDO 0.200% 6/1/12 LOC 3,390 3,390 Trimble County KY Association of Counties Leasing Trust Lease Program Revenue VRDO 0.200% 6/1/12 LOC 17,070 17,070 Louisiana (1.7%) Louisiana Public Facilities Authority Revenue (CHRISTUS Health) VRDO 0.150% 6/7/12 LOC 7,000 7,000 Louisiana Public Facilities Authority Revenue (International-Matex Tank Terminals Project) VRDO 0.210% 6/7/12 LOC 30,000 30,000 Louisiana Public Facilities Authority Revenue (Tiger Athletic Foundation Project) VRDO 0.180% 6/7/12 LOC 24,345 24,345 Maryland (1.6%) Baltimore County MD BAN 2.500% 12/17/12 30,000 30,367 Maryland Health & Higher Educational Facilities Authority Revenue (Suburban Hospital) VRDO 0.160% 6/7/12 LOC 12,095 12,095 Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) VRDO 0.180% 6/7/12 LOC 10,000 10,000 Montgomery County MD Housing Opportunities Commission Multifamily Housing Revenue VRDO 0.160% 6/7/12 LOC 5,000 5,000 Massachusetts (3.0%) Massachusetts Department of Transportation Metropolitan Highway System Revenue VRDO 0.170% 6/7/12 14,000 14,000 Massachusetts Development Finance Agency Revenue (Boston University) VRDO 0.130% 6/7/12 LOC 12,100 12,100 Massachusetts Development Finance Agency Revenue (Shady Hill) VRDO 0.170% 6/7/12 LOC 8,515 8,515 1 Massachusetts GO TOB VRDO 0.160% 6/7/12 4,800 4,800 1 Massachusetts GO TOB VRDO 0.200% 6/7/12 18,455 18,455 Massachusetts GO VRDO 0.150% 6/7/12 32,000 32,000 Massachusetts Water Resources Authority Revenue VRDO 0.130% 6/7/12 3,000 3,000 Massachusetts Water Resources Authority Revenue VRDO 0.140% 6/7/12 5,000 5,000 Massachusetts Water Resources Authority Revenue VRDO 0.170% 6/7/12 10,000 10,000 Michigan (1.5%) Green Lake Township MI Economic Development Corp. Revenue (Interlochen Center for the Arts Project) VRDO 0.200% 6/1/12 LOC 15,100 15,100 Michigan Strategic Fund Limited Obligation Revenue (Henry Ford Museum) VRDO 0.210% 6/1/12 LOC 11,250 11,250 Oakland University of Michigan Revenue VRDO 0.170% 6/7/12 LOC 11,230 11,230 University of Michigan Hospital Medical Service Plan Revenue VRDO 0.140% 6/7/12 6,100 6,100 University of Michigan Hospital Revenue VRDO 0.180% 6/1/12 2,600 2,600 1 Wayne State University Michigan Revenue TOB VRDO 0.200% 6/1/12 6,660 6,660 Minnesota (0.2%) Hennepin County MN GO VRDO 0.140% 6/7/12 4,605 4,605 Minnesota Higher Education Facilities Authority Revenue (Carleton College) VRDO 0.160% 6/7/12 2,840 2,840 Mississippi (1.8%) Mississippi Business Finance Corp. Gulf Opportunity Zone Industrial Development Revenue (Chevron USA Inc. Project) VRDO 0.160% 6/1/12 22,000 22,000 Mississippi Business Finance Corp. Gulf Opportunity Zone Industrial Development Revenue (Chevron USA Inc. Project) VRDO 0.160% 6/1/12 900 900 Mississippi Business Finance Corp. Gulf Opportunity Zone Industrial Development Revenue (Chevron USA Inc. Project) VRDO 0.160% 6/7/12 15,000 15,000 Mississippi Business Finance Corp. Revenue (Renaissance at Colony Park LLC Project) VRDO 0.180% 6/7/12 LOC 5,300 5,300 Mississippi Business Finance Corp. Revenue (Renaissance at Colony Park LLC Project) VRDO 0.180% 6/7/12 LOC 12,255 12,255 Mississippi GO (Nissan Project) VRDO 0.200% 6/7/12 8,880 8,880 Missouri (1.1%) Curators of the University of Missouri System Facilities Revenue VRDO 0.160% 6/7/12 29,485 29,485 Missouri Health & Educational Facilities Authority Health Facilities Revenue (BJC Health System) VRDO 0.120% 6/7/12 8,450 8,450 Nebraska (2.5%) Central Plains Energy Project Nebraska Gas Project Revenue (Project No. 2) VRDO 0.180% 6/7/12 9,920 9,920 Douglas County NE Hospital Authority No. 2 Health Facilities Revenue (Children's Hospital Obligated Group) VRDO 0.220% 6/1/12 LOC 5,050 5,050 Nebraska Investment Finance Authority Single Family Housing Revenue VRDO 0.190% 6/7/12 43,400 43,400 1 Nebraska Public Power District Revenue TOB VRDO 0.170% 6/7/12 LOC 24,420 24,420 1 Nebraska Public Power District Revenue TOB VRDO 0.190% 6/7/12 (13) 5,000 5,000 Nevada (0.2%) 1 Las Vegas Valley Water District Nevada GO TOB VRDO 0.200% 6/7/12 7,590 7,590 New Hampshire (0.4%) New Hampshire Health & Education Facilities Authority Revenue (Southern New Hampshire University) VRDO 0.150% 6/7/12 LOC 13,855 13,855 New Jersey (1.0%) New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) VRDO 0.190% 6/1/12 LOC 4,900 4,900 New Jersey Housing & Mortgage Finance Agency Single Family Housing Revenue VRDO 0.170% 6/7/12 5,300 5,300 New Jersey TRAN 2.000% 6/21/12 21,000 21,020 Rutgers State University New Jersey Revenue VRDO 0.190% 6/1/12 3,900 3,900 New Mexico (2.3%) New Mexico Finance Authority Transportation Revenue VRDO 0.150% 6/7/12 LOC 37,840 37,840 1 New Mexico Hospital Equipment Loan Council Hospital System Revenue (Presbyterian Healthcare Services) TOB VRDO 0.200% 6/7/12 10,000 10,000 New Mexico Hospital Equipment Loan Council Hospital System Revenue (Presbyterian Healthcare Services) VRDO 0.180% 6/7/12 10,565 10,565 New Mexico Hospital Equipment Loan Council Hospital System Revenue (Presbyterian Healthcare Services) VRDO 0.180% 6/7/12 14,480 14,480 New Mexico Municipal Energy Acquisition Authority Gas Supply Revenue VRDO 0.180% 6/7/12 9,950 9,950 New York (15.2%) Nassau County NY Interim Finance Authority Sales Tax Revenue VRDO 0.170% 6/7/12 6,000 6,000 Nassau County NY Interim Finance Authority Sales Tax Revenue VRDO 0.180% 6/7/12 15,000 15,000 Nassau County NY Interim Finance Authority Sales Tax Revenue VRDO 0.290% 6/7/12 1,400 1,400 1 New York City NY GO TOB VRDO 0.180% 6/1/12 LOC 10,980 10,980 New York City NY GO VRDO 0.200% 6/1/12 LOC 22,295 22,295 New York City NY GO VRDO 0.200% 6/1/12 LOC 3,900 3,900 New York City NY GO VRDO 0.250% 6/1/12 2,000 2,000 New York City NY GO VRDO 0.250% 6/1/12 3,400 3,400 New York City NY GO VRDO 0.250% 6/1/12 5,700 5,700 New York City NY GO VRDO 0.250% 6/1/12 3,700 3,700 New York City NY GO VRDO 0.250% 6/1/12 2,480 2,480 New York City NY GO VRDO 0.140% 6/7/12 LOC 28,315 28,315 New York City NY GO VRDO 0.150% 6/7/12 LOC 29,730 29,730 New York City NY GO VRDO 0.170% 6/7/12 LOC 4,250 4,250 New York City NY Housing Development Corp. Multi-Family Mortgage Revenue (Columbus Apartments) VRDO 0.150% 6/7/12 LOC 18,500 18,500 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (Royal Charter Properties) VRDO 0.150% 6/7/12 LOC 5,200 5,200 1 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB VRDO 0.200% 6/1/12 6,000 6,000 1 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB VRDO 0.200% 6/1/12 500 500 1 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB VRDO 0.180% 6/7/12 12,285 12,285 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.160% 6/1/12 5,405 5,405 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.160% 6/1/12 17,850 17,850 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.170% 6/1/12 14,300 14,300 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.170% 6/1/12 5,200 5,200 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.190% 6/1/12 8,100 8,100 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.200% 6/1/12 4,500 4,500 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.140% 6/7/12 20,340 20,340 1 New York City NY Transitional Finance Authority Building Aid Revenue TOB VRDO 0.190% 6/7/12 5,535 5,535 New York City NY Transitional Finance Authority Future Tax Revenue VRDO 0.170% 6/1/12 4,600 4,600 New York City NY Transitional Finance Authority Future Tax Revenue VRDO 0.160% 6/7/12 29,400 29,400 New York City NY Transitional Finance Authority Recovery Revenue VRDO 0.190% 6/1/12 5,985 5,985 New York Liberty Development Corp. Revenue PUT 0.270% 11/8/12 15,000 15,000 1 New York Metropolitan Transportation Authority Revenue (Dedicated Petroleum Tax) TOB VRDO 0.200% 6/7/12 (13) 16,000 16,000 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) VRDO 0.150% 6/7/12 LOC 20,000 20,000 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) VRDO 0.150% 6/7/12 LOC 23,900 23,900 1 New York Metropolitan Transportation Authority Revenue TOB VRDO 0.210% 6/7/12 (13) 8,000 8,000 New York Metropolitan Transportation Authority Revenue VRDO 0.160% 6/7/12 LOC 10,000 10,000 1 New York State Dormitory Authority Revenue (Columbia University) TOB VRDO 0.220% 6/7/12 8,535 8,535 New York State Dormitory Authority Revenue (New York Law School) VRDO 0.150% 6/7/12 LOC 8,700 8,700 1 New York State Dormitory Authority Revenue (Personal Income Tax) TOB VRDO 0.200% 6/7/12 7,760 7,760 New York State Housing Finance Agency Housing Revenue (320 West 38th Street) VRDO 0.160% 6/7/12 LOC 3,200 3,200 New York State Housing Finance Agency Housing Revenue (80 DeKalb Avenue) VRDO 0.160% 6/7/12 LOC 4,100 4,100 New York State Housing Finance Agency Housing Revenue (Avalon Bowery Place I) VRDO 0.140% 6/7/12 LOC 10,500 10,500 New York State Housing Finance Agency Housing Revenue (Clinton Park Phase II) VRDO 0.180% 6/7/12 LOC 5,000 5,000 New York State Housing Finance Agency Revenue (Personal Income Tax) VRDO 0.190% 6/7/12 5,000 5,000 New York State Local Government Assistance Corp. Revenue VRDO 0.180% 6/7/12 9,100 9,100 1 New York State Urban Development Corp. Revenue (Service Contract) TOB VRDO 0.200% 6/7/12 2,000 2,000 New York State Urban Development Corp. Revenue (Service Contract) VRDO 0.160% 6/7/12 LOC 8,300 8,300 Tompkins County NY Industrial Development Agency Civic Facility Revenue (Ithaca College) VRDO 0.160% 6/7/12 LOC 10,000 10,000 Triborough Bridge & Tunnel Authority New York Revenue VRDO 0.170% 6/1/12 LOC 26,400 26,400 Triborough Bridge & Tunnel Authority New York Revenue VRDO 0.190% 6/1/12 LOC 20,500 20,500 Triborough Bridge & Tunnel Authority New York Revenue VRDO 0.190% 6/1/12 LOC 4,600 4,600 Triborough Bridge & Tunnel Authority New York Revenue VRDO 0.150% 6/7/12 LOC 8,200 8,200 North Carolina (3.4%) Cary NC GO VRDO 0.180% 6/7/12 3,205 3,205 Charlotte NC Water & Sewer System Revenue VRDO 0.150% 6/7/12 9,800 9,800 Charlotte-Mecklenburg NC Hospital Authority Health Care System Revenue (Carolinas HealthCare System) VRDO 0.170% 6/7/12 21,415 21,415 Forsyth County NC GO VRDO 0.180% 6/7/12 19,520 19,520 Mecklenburg County NC COP VRDO 0.190% 6/7/12 3,935 3,935 North Carolina Capital Facilities Finance Agency Recreational Facilities Revenue (YMCA of Greater Winston-Salem) VRDO 0.180% 6/7/12 LOC 9,650 9,650 North Carolina Capital Facilities Finance Agency Revenue (YMCA of the Triangle) VRDO 0.180% 6/7/12 LOC 3,445 3,445 North Carolina Medical Care Commission Health Systems Revenue (Catholic Health East) VRDO 0.170% 6/7/12 LOC 1,915 1,915 North Carolina Medical Care Commission Hospital Revenue (Baptist Hospital) VRDO 0.180% 6/7/12 LOC 19,240 19,240 Union County NC GO VRDO 0.170% 6/7/12 19,490 19,490 Winston-Salem NC Water & Sewer System Revenue VRDO 0.180% 6/7/12 10,005 10,005 Ohio (9.2%) Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) VRDO 0.200% 6/1/12 LOC 12,000 12,000 Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) VRDO 0.200% 6/1/12 LOC 7,100 7,100 1 Cleveland OH Water Works Revenue TOB VRDO 0.180% 6/7/12 16,850 16,850 Cleveland-Cuyahoga County OH Port Authority Revenue (Cleveland Museum of Art Project) VRDO 0.150% 6/7/12 10,000 10,000 Columbus OH GO VRDO 0.170% 6/7/12 6,900 6,900 Columbus OH Regional Airport Authority Airport Revenue (Oasbo Expanded Asset Program) VRDO 0.180% 6/7/12 LOC 9,920 9,920 Columbus OH Sewer Revenue VRDO 0.170% 6/7/12 2,150 2,150 Franklin County OH Hospital Facilities Revenue (Doctors OhioHealth Corp.) VRDO 0.170% 6/7/12 LOC 11,115 11,115 Franklin County OH Hospital Facilities Revenue (US Health Corp. of Columbus) VRDO 0.170% 6/7/12 LOC 3,105 3,105 Franklin County OH Hospital Revenue (Nationwide Children's Hospital Project) VRDO 0.150% 6/7/12 8,325 8,325 Franklin County OH Hospital Revenue (Nationwide Children's Hospital Project) VRDO 0.150% 6/7/12 6,100 6,100 Lancaster Port Authority Ohio Gas Revenue VRDO 0.180% 6/7/12 27,645 27,645 1 Montgomery County OH Revenue (Catholic Health Initiatives) TOB VRDO 0.200% 6/7/12 2,400 2,400 1 Montgomery County OH Revenue (Catholic Health Initiatives) TOB VRDO 0.250% 6/7/12 3,600 3,600 Montgomery County OH Revenue (Catholic Health Initiatives) VRDO 0.160% 6/7/12 6,350 6,350 Ohio Air Quality Development Authority Revenue (Ohio Valley Electric Corp. Project) VRDO 0.150% 6/7/12 LOC 6,300 6,300 Ohio Common Schools GO VRDO 0.160% 6/7/12 12,790 12,790 Ohio Common Schools GO VRDO 0.160% 6/7/12 8,195 8,195 Ohio Common Schools GO VRDO 0.160% 6/7/12 6,965 6,965 Ohio GO VRDO 0.140% 6/7/12 19,140 19,140 Ohio GO VRDO 0.140% 6/7/12 11,740 11,740 1 Ohio Higher Education GO TOB VRDO 0.160% 6/7/12 5,755 5,755 Ohio Higher Educational Facility Commission Revenue (Case Western Reserve University Project) CP 0.230% 8/1/12 10,800 10,800 Ohio Higher Educational Facility Commission Revenue (Case Western Reserve University Project) VRDO 0.170% 6/1/12 LOC 6,900 6,900 Ohio Higher Educational Facility Commission Revenue (Case Western Reserve University Project) VRDO 0.160% 6/7/12 LOC 5,000 5,000 Ohio Higher Educational Facility Commission Revenue (Cleveland Clinic Health System Obligated Group) VRDO 0.180% 6/1/12 6,900 6,900 Ohio Higher Educational Facility Commission Revenue (Oberlin College Project) VRDO 0.160% 6/7/12 13,200 13,200 Ohio Higher Educational Facility Commission Revenue (Xavier University Project) VRDO 0.150% 6/7/12 LOC 10,275 10,275 Ohio Higher Educational Facility Commission Revenue (Xavier University Project) VRDO 0.170% 6/7/12 LOC 3,115 3,115 1 Ohio Hospital Revenue (Cleveland Clinic Health System Obligated Group) TOB VRDO 0.200% 6/1/12 9,330 9,330 1 Ohio Hospital Revenue (Cleveland Clinic Health System Obligated Group) TOB VRDO 0.180% 6/7/12 3,600 3,600 Ohio Infrastructure Improvement GO VRDO 0.140% 6/7/12 19,215 19,215 Ohio State University General Receipts Revenue VRDO 0.160% 6/7/12 8,300 8,300 Ohio State University General Receipts Revenue VRDO 0.160% 6/7/12 18,745 18,745 Ohio Water Development Authority Pollution Control Revenue (FirstEnergy Nuclear Generation Corp. Project) VRDO 0.180% 6/7/12 LOC 6,500 6,500 Oregon (1.8%) Oregon GO (Veterans Welfare) VRDO 0.200% 6/1/12 4,700 4,700 1 Oregon GO TOB VRDO 0.200% 6/1/12 31,600 31,600 Oregon Housing & Community Service Department Single Family Mortgage Revenue VRDO 0.170% 6/7/12 9,145 9,145 Oregon TAN 2.000% 6/29/12 15,000 15,020 1 Washington, Clackamas, & Yamhill County OR School District GO TOB VRDO 0.160% 6/7/12 LOC 4,600 4,600 Pennsylvania (2.2%) Delaware County PA Industrial Development Authority Revenue (Resource Recovery) VRDO 0.160% 6/7/12 4,910 4,910 Delaware County PA Industrial Development Authority Solid Waste Revenue (Scott Paper Co.) VRDO 0.190% 6/7/12 9,900 9,900 Delaware County PA Industrial Development Authority Solid Waste Revenue (Scott Paper Co.) VRDO 0.190% 6/7/12 13,490 13,490 Delaware River Port Authority Pennsylvania & New Jersey Revenue VRDO 0.150% 6/7/12 LOC 4,490 4,490 1 Pennsylvania GO TOB VRDO 0.250% 6/7/12 10,055 10,055 Pennsylvania Higher Educational Facilities Authority Revenue (Drexel University) VRDO 0.230% 6/1/12 LOC 26,320 26,320 Philadelphia PA Water & Waste Water Revenue VRDO 0.180% 6/7/12 LOC 9,845 9,845 South Carolina (1.1%) Greenville County SC Hospital System Revenue VRDO 0.160% 6/7/12 LOC 5,000 5,000 South Carolina Jobs Economic Development Authority Hospital Revenue (AnMed Health Project) VRDO 0.170% 6/7/12 LOC 17,085 17,085 South Carolina Jobs Economic Development Authority Hospital Revenue (AnMed Health Project) VRDO 0.170% 6/7/12 LOC 17,200 17,200 South Dakota (0.1%) South Dakota Housing Development Authority Homeownership Mortgage Revenue VRDO 0.150% 6/7/12 4,630 4,630 Tennessee (1.3%) Jackson TN Energy Authority Gas System Revenue VRDO 0.210% 6/7/12 LOC 16,000 16,000 Shelby County TN GO VRDO 0.130% 6/7/12 25,250 25,250 1 Shelby County TN Health Educational & Housing Facility Board Revenue (St. Jude Children's Research Hospital) TOB VRDO 0.180% 6/7/12 5,000 5,000 Texas (7.0%) 1 Cypress-Fairbanks TX Independent School District GO TOB VRDO 0.200% 6/1/12 4,995 4,995 1 Denton TX Independent School District GO TOB VRDO 0.180% 6/7/12 7,395 7,395 Denton TX Independent School District GO VRDO 0.290% 6/7/12 10,195 10,195 1 Harris County TX Health Facilities Development Corp. Hospital Revenue (Memorial Hermann Healthcare System) TOB VRDO 0.180% 6/7/12 5,000 5,000 1 Harris County TX Metropolitan Transit Authority Revenue TOB VRDO 0.200% 6/7/12 2,200 2,200 Houston TX Higher Education Finance Corp. Revenue (Rice University Project) VRDO 0.120% 6/7/12 11,000 11,000 1 Houston TX Utility System Revenue TOB VRDO 0.180% 6/7/12 (13) 8,000 8,000 1 Northside TX Independent School District GO TOB VRDO 0.180% 6/7/12 5,225 5,225 San Antonio TX Electric & Gas Systems Revenue VRDO 0.190% 6/7/12 37,000 37,000 1 Texas GO TOB VRDO 0.200% 6/1/12 4,200 4,200 1 Texas GO TOB VRDO 0.200% 6/1/12 3,065 3,065 1 Texas GO TOB VRDO 0.200% 6/1/12 13,000 13,000 Texas Small Business Industrial Development Corp. Revenue (Texas Public Facilities Capital Access Program) VRDO 0.190% 6/7/12 LOC 8,350 8,350 Texas TRAN 2.500% 8/30/12 60,000 60,330 Texas TRAN CP 0.170% 8/30/12 10,000 10,000 Texas Transportation Commission Mobility Fund GO VRDO 0.170% 6/7/12 44,975 44,975 1 Texas Transportation Commission Revenue TOB VRDO 0.160% 6/7/12 1,500 1,500 1 University of Texas Permanent University Fund Revenue TOB VRDO 0.160% 6/7/12 9,950 9,950 Utah (2.5%) Murray UT Hospital Revenue (IHC Health Services) VRDO 0.180% 6/1/12 27,300 27,300 Murray UT Hospital Revenue (IHC Health Services) VRDO 0.180% 6/1/12 35,400 35,400 Murray UT Hospital Revenue (IHC Health Services) VRDO 0.200% 6/1/12 25,690 25,690 Vermont (0.6%) Vermont Educational & Health Buildings Financing Agency Hospital Revenue (Fletcher Allen Health Care Project) VRDO 0.160% 6/7/12 LOC 13,600 13,600 Vermont Housing Finance Agency Revenue VRDO 0.160% 6/7/12 9,335 9,335 Virginia (1.8%) Alexandria VA Industrial Development Authority Revenue (Institute for Defense Analyses Project) VRDO 0.190% 6/7/12 LOC 15,650 15,650 Fairfax County VA Industrial Development Authority Hospital Revenue (Inova Health System Hospital Project) VRDO 0.200% 6/1/12 14,290 14,290 Smyth County VA Industrial Development Authority Hospital Revenue VRDO 0.160% 6/7/12 LOC 7,100 7,100 1 University of Virginia Revenue TOB VRDO 0.180% 6/7/12 6,600 6,600 Virginia Commonwealth University Health System Authority Revenue VRDO 0.190% 6/1/12 LOC 4,840 4,840 1 Virginia Public Building Authority Facility Revenue TOB VRDO 0.200% 6/7/12 13,650 13,650 Washington (0.7%) Chelan County WA Public Utility District No. 1 Consolidated System Revenue VRDO 0.170% 6/7/12 6,875 6,875 1 King County WA Sewer Revenue TOB VRDO 0.200% 6/1/12 4,200 4,200 1 Seattle WA Water System Revenue TOB VRDO 0.170% 6/7/12 5,060 5,060 1 Washington GO TOB VRDO 0.180% 6/7/12 7,995 7,995 West Virginia (0.5%) West Virginia Hospital Finance Authority Hospital Revenue (Charleston Area Medical Center Inc.) VRDO 0.190% 6/7/12 LOC 16,570 16,570 Wisconsin (1.0%) Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) VRDO 0.180% 6/1/12 LOC 22,350 22,350 Wisconsin Health & Educational Facilities Authority Revenue (Edgewood College) VRDO 0.220% 6/1/12 LOC 6,090 6,090 Wisconsin Health & Educational Facilities Authority Revenue (ProHealth Care Inc. Obligated Group) VRDO 0.220% 6/1/12 LOC 5,715 5,715 Total Investments (101.2%) (Cost $3,581,476) Other Assets and Liabilities-Net (-1.2%) Net Assets (100%) 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At May 31, 2012, the aggregate value of these securities was $666,105,000, representing 18.8% of net assets. Municipal Cash Management Fund KEY TO ABBREVIATIONS ARS - Auction Rate Security. BAN - Bond Anticipation Note. COP - Certificate of Participation. CP - Commercial Paper. FR - Floating Rate. GAN - Grant Anticipation Note. GO - General Obligation Bond. PUT - Put Option Obligation. RAN - Revenue Anticipation Note. TAN - Tax Anticipation Note. TOB - Tender Option Bond. TRAN - Tax Revenue Anticipation Note. VRDO - Variable Rate Demand Obligation. VRDP - Variable Rate Demand Preferred. (ETM) - Escrowed to Maturity. (Prere.) - Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). (12) Assured Guaranty Corporation. (13) Berkshire Hathaway Assurance Corporation. (14) National Public Finance Guarantee Corporation. The insurance does not guarantee the market value of the municipal bonds. LOC - Scheduled principal and interest payments are guaranteed by bank letter of credit. Municipal Cash Management Fund A. Security Valuation: Securities are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—
